UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	May 31, 2017 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 5/31/17 (Unaudited) COMMON STOCKS (92.4%) (a) Shares Value Diversified telecommunication services (42.7%) AT&T, Inc. 82,816 $3,190,900 Cellnex Telecom, SA 144A (Spain) 51,623 1,081,526 Com Hem Holding AB (Sweden) 96,935 1,302,668 Euskaltel SA (Spain) 91,868 1,011,359 SFR Group SA (France) (NON) 35,704 1,258,190 Telecom Italia SpA RSP (Italy) 1,703,415 1,313,638 Verizon Communications, Inc. 42,200 1,968,208 Equity real estate investment trusts (REITs) (2.0%) American Tower Corp. 3,900 511,641 IT Services (4.4%) InterXion Holding NV (Netherlands) (NON) 25,600 1,137,920 Media (15.8%) Charter Communications, Inc. Class A (NON) 3,442 1,189,383 Comcast Corp. Class A 27,000 1,125,630 Liberty Global PLC Ser. C (United Kingdom) (NON) 30,000 891,600 Live Nation Entertainment, Inc. (NON) (S) 26,300 907,087 Wireless telecommunication services (27.5%) KDDI Corp. (Japan) 61,400 1,699,796 SoftBank Corp. (Japan) 31,300 2,544,414 Sprint Corp. (NON) 106,500 904,185 T-Mobile US, Inc. (NON) 17,500 1,179,850 Tim Participacoes SA ADR (Brazil) 55,200 840,697 Total common stocks (cost $19,055,472) SHORT-TERM INVESTMENTS (11.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.12% (AFF) 1,313,200 $1,313,200 Putnam Short Term Investment Fund 0.89% (AFF) 1,743,789 1,743,789 Total short-term investments (cost $3,056,989) TOTAL INVESTMENTS Total investments (cost $22,112,461) (b) FORWARD CURRENCY CONTRACTS at 5/31/17 (aggregate face value $7,829,651) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/19/17 $252,455 $257,931 $(5,476) British Pound Buy 6/21/17 1,103,435 1,058,141 45,294 Euro Sell 6/21/17 333,742 316,009 (17,733) Singapore Dollar Buy 8/16/17 69,011 68,421 590 Swedish Krona Sell 6/21/17 202,453 195,261 (7,192) Barclays Bank PLC Hong Kong Dollar Buy 8/16/17 146,226 146,472 (246) Citibank, N.A. British Pound Buy 6/21/17 400,944 390,473 10,471 Danish Krone Buy 6/21/17 98,253 92,436 5,817 Euro Sell 6/21/17 642,971 610,163 (32,808) Japanese Yen Buy 8/16/17 76,816 75,858 958 Credit Suisse International Canadian Dollar Buy 7/19/17 88,168 89,011 (843) Euro Buy 6/21/17 77,138 70,394 6,744 New Zealand Dollar Buy 7/19/17 82,462 81,317 1,145 Norwegian Krone Buy 6/21/17 133,554 133,616 (62) Swedish Krona Sell 6/21/17 115,734 108,978 (6,756) Swiss Franc Buy 6/21/17 180,908 173,868 7,040 Goldman Sachs International Euro Sell 6/21/17 551,777 521,023 (30,754) Japanese Yen Buy 8/16/17 79,493 77,709 1,784 New Zealand Dollar Buy 7/19/17 22,792 22,477 315 HSBC Bank USA, National Association Canadian Dollar Buy 7/19/17 51,493 51,984 (491) Euro Buy 6/21/17 69,830 69,476 354 Euro Sell 6/21/17 69,830 69,903 73 Euro Buy 9/20/17 121,008 121,036 (28) JPMorgan Chase Bank N.A. British Pound Sell 6/21/17 28,620 27,425 (1,195) Canadian Dollar Buy 7/19/17 203,008 204,890 (1,882) Euro Buy 6/21/17 230,404 221,916 8,488 Japanese Yen Buy 8/16/17 106,576 105,247 1,329 Norwegian Krone Buy 6/21/17 116,364 116,417 (53) Singapore Dollar Buy 8/16/17 516,639 512,449 4,190 Swedish Krona Sell 6/21/17 251,750 244,460 (7,290) Swiss Franc Buy 6/21/17 5,582 5,364 218 State Street Bank and Trust Co. Australian Dollar Buy 7/19/17 97,269 99,878 (2,609) British Pound Buy 6/21/17 220,842 210,582 10,260 British Pound Buy 9/20/17 89,071 89,077 (6) Israeli Shekel Buy 7/19/17 125,976 122,923 3,053 Japanese Yen Sell 8/16/17 96,062 95,762 (300) Norwegian Krone Buy 6/21/17 40,548 40,573 (25) Swedish Krona Sell 6/21/17 285,349 275,191 (10,158) UBS AG Canadian Dollar Buy 7/19/17 199,229 201,129 (1,900) Swiss Franc Buy 6/21/17 109,269 105,024 4,245 WestPac Banking Corp. Australian Dollar Buy 7/19/17 24,726 25,271 (545) Canadian Dollar Buy 7/19/17 159,072 160,564 (1,492) Japanese Yen Sell 8/16/17 165,598 163,552 (2,046) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $26,033,130. (b) The aggregate identified cost on a tax basis is $23,161,725, resulting in gross unrealized appreciation and depreciation of $4,290,335 and $336,379, respectively, or net unrealized appreciation of $3,953,956. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $1,179,750 $13,412,863 $13,279,413 $8,264 $1,313,200 Putnam Short Term Investment Fund** 537,391 11,274,666 10,068,268 5,244 1,743,789 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,313,200, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,285,504. Certain of these securities were sold prior to the close of the reporting period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $48,813 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 49.3% Japan 16.4 Spain 8.1 Italy 5.1 Sweden 5.0 France 4.9 Netherlands 4.4 United Kingdom 3.5 Brazil 3.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $48,638 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,113,700 $— $— Information technology 1,137,920 — — Real Estate 511,641 — — Telecommunication services 18,295,431 — — Total common stocks — — Short-term investments 1,743,789 1,313,200 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(19,522) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $112,368 $131,890 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $45,884 $- $17,246 $14,929 $2,099 $427 $14,225 $13,313 $4,245 $— $112,368 Total Assets $45,884 $— $17,246 $14,929 $2,099 $427 $14,225 $13,313 $4,245 $— $112,368 Liabilities: Forward currency contracts# 30,401 246 32,808 7,661 30,754 519 10,420 13,098 1,900 4,083 131,890 Total Liabilities $30,401 $246 $32,808 $7,661 $30,754 $519 $10,420 $13,098 $1,900 $4,083 $131,890 Total Financial and Derivative Net Assets $15,483 $(246) $(15,562) $7,268 $(28,655) $(92) $3,805 $215 $2,345 $(4,083) $(19,522) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $15,483 $(246) $(15,562) $7,268 $(28,655) $(92) $3,805 $215 $2,345 $(4,083) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: July 28, 2017
